Citation Nr: 1235764	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  12-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).  

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right hand.  

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left hand secondary to a cold injury.  

4  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right foot secondary to a cold injury.  

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left foot secondary to a cold injury.  

6.  Entitlement to a compensable evaluation for residuals of a shell fragment wound of the left hand secondary to a cold injury.  

7.  Entitlement to a compensable evaluation for residuals of shell fragment wounds of the left knee, left thigh, left arm, and mid-portion of the face.  

8.  Entitlement to a compensable evaluation for residuals of a shell fragment wound of the neck.  

9.  Entitlement to an evaluation in excess of 30 percent for anxiety disorder, not otherwise specified (NOS).  

10.  Entitlement to a compensable evaluation for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to April 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing.  A transcript of that hearing is associated with the claims file.  

The issue of entitlement to an initial compensable evaluation for left ear hearing loss will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has not had a TBI or residuals of a TBI at any time since he filed his claim for service connection, and his reported symptoms are not etiologically related to any in-service event or injury.  

2.  The Veteran's service-connected cold injury of the left hand results in no more than pain, cold sensitivity, and mild peripheral neuropathy manifested as numbness, and has not resulted in tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhydrosis, or x-ray abnormalities of the left hand.  

3.  The Veteran's service-connected cold injury of the right hand results in no more than pain, cold sensitivity, and mild peripheral neuropathy manifested as numbness, and has not resulted in tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhydrosis, or x-ray abnormalities of the right hand.  

4.  The Veteran's service-connected cold injury of the right foot results in no more than pain, cold sensitivity, and mild peripheral neuropathy manifested as numbness, and has not resulted in tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhydrosis, or x-ray abnormalities of the right foot.  

5.  The Veteran's service-connected cold injury of the left foot results in no more than pain, cold sensitivity, and mild peripheral neuropathy manifested as numbness, and has not resulted in tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhydrosis, or x-ray abnormalities of the left foot.  

6.  Residuals of a shell fragment wound of the face and neck have not resulted in visible, painful, scar or scars, and have not resulted in any disabling effect other than an occasional itch.  

7.  The Veteran's shell fragment wound scars of other than the head, face, and neck, encompass a total area less than 39 square (sq.) centimeters (cm.).  

8.  Residuals of a shell fragment wound of the left hand consist of no more than mild incomplete paralysis of the ulnar nerve.  

9.  Residuals of shell fragment wound of the left knee, left thigh, and left arm consist of no more than scars that are not painful or unstable.  

10.  The Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  The criteria for an evaluation in excess of 10 percent for residuals of cold injury of the Veteran's right hand, including peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.104 Diagnostic Code 7122, 4.124a (2011).  

3.  The criteria for an evaluation in excess of 10 percent for residuals of a cold injury of the Veteran's left hand, including peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.104 Diagnostic Code 7122, 4.124a (2011).  

4.  The criteria for an evaluation in excess of 10 percent for residuals of cold injury of the Veteran's right foot, including peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.104 Diagnostic Code 7122, 4.124a (2011).  

5.  The criteria for an evaluation in excess of 10 percent for residuals of cold injury of the Veteran's left foot, including peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.104 Diagnostic Code 7122, 4.124a (2011).  

6.  The criteria for a compensable evaluation for residuals of a shell fragment wound of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.118 Diagnostic Codes 7801, 7802, 7804, 7805 (2011).  

7.  The criteria for a compensable evaluation for residuals of shell fragment wounds of the left knee, left thigh, left arm, and mid portion of face have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2011).  

8.  The criteria for a compensable evaluation for residuals of a shell fragment of the neck have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Codes 7800, 7804, 7805 (2011).  

9.  The criteria for an evaluation in excess of 30 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130 Diagnostic Code 9413 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In April 2011, the Veteran filed the claims that ultimately gave rise to this appeal.  
The duty to notify was satisfied by way of a letter sent to the Veteran and his representative in May 2011 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties to obtain such evidence.  

The Veteran's service treatment records are not associated with the claims file and are deemed to have been destroyed in a 1973 fire at the records repository, the National Personnel Records Center (NPRC).  VA has not provided the Veteran with notice that he can submit evidence in lieu of his service treatment records, such as statements from persons with whom he served or from medical personnel who treated him during service.  See Washington v. Nicholson, 19 Vet. App. 362, 370 (2005); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  However, as to the claim of entitlement to service connection for a TBI, the evidence shows that the Veteran does not have currently have a TBI or residuals of a TBI.  As such, service treatment records from 1952 to 1954 could not substantiate his claim because such records would not be probative as to whether he has had the claimed disability at any time since he filed his current claim.  As to the shell fragment wound issues, the evidence tends to show that the Veteran has no muscle disability resulting from his shell fragment wounds.  Service connection was established for residuals of those injuries in October 1992 and has always been evaluated under criteria for skin disability.  Therefore, the Veteran's service treatment records could not be probative of the nature or severity of those disabilities during any time on appeal.  Similarly, as to the neuropathy and psychiatric conditions, the service treatment records would be too dated to be probative of the extent of disability due to those conditions during any period of time on appeal.  For these reasons, the Board concludes that Veteran has not been prejudiced by the lack of notice unique to cases where the service treatment records have been lost or destroyed.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (addressing the rule of prejudicial error in the context of claims for VA benefits).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  His VA treatment records are associated with the claims file, and the Veteran has not identified any outstanding treatment records with regard to the issues decided herein.  

In addition, in May 2011, VA provided the Veteran with examinations as to all of the issues on appeal.  Those examinations addressed his cold injuries, peripheral neuropathy, psychiatric disability, disability resulting from shell fragment wounds, and the question of whether or not residuals of traumatic brain injury are present.  The examination reports include a detailed description of his disabilities and medical condition, and the examiners noted that the claims file was reviewed and provided comment demonstrating that the history of the Veteran's disabilities, including past examinations, was considered.  Where an expert opinion was necessary, it was provided as were analyses supporting the conclusions reached.  Thus, the Board concludes that the examinations were adequate.  

As noted above, the Veteran's service records have not been obtained.  The RO has assisted the Veteran by requesting his records from the records repository and the Department of the Army.  Of record are April 1992 and July 1992 responses from NPRC documenting that it did not have the Veteran's service treatment records or records from the Surgeon General's Office.  In March 1993, the Department of the Army responded to an April 1992 inquiry informing VA that it did not maintain records of discharged Army personnel.  A March 2007 Personnel Information Exchange System (PIES) response also indicates that the Veteran's records are fire-related and that  it is very unlikely that there are any service treatment records in the reconstructed record.  It stated that the NPRC had done an extensive and thorough search of the records among the holdings and were unable to locate the requested record.  Based on this evidence, the Board finds that the Veteran's service records have been destroyed, and further attempts to locate them would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. §  3.159(c)(2).  

Finally, it is noted that the Veteran testified during the July 2012 hearing that he was hospitalized at a MASH unit for two weeks following his shell fragment wound injuries and that that x-rays were taken at a Norwegian Evacuation Hospital.  Although these inpatient records were not specifically requested, the Board finds that it would be futile to search for such records because of the time period involved and the nature of the facilities.  There is no identification of the MASH unit or of a specific Norwegian Hospital, and therefore, even if there were separate inpatient records in existence at one time, it would be impossible to locate them.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection - TBI

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As reflected on the title page of this decision, service connection has been established for skin disabilities due to shell fragment wounds received during service.  The term used in the rating decisions that established service connection is shell fragment wounds, or SFWs, and the Veteran and the more recent medical evidence have sometimes used the terms "shrapnel wounds" and "shrapnel injuries."  The Board uses "shell fragment" and "shrapnel" interchangeably in this decision with no distinction between the terms.  


A. Service Connection - TBI - Factual Background

The Veteran's DD214 documents that he was awarded the Purple Heart, the Combat Infantry Badge, and the Korean Service Medal with 2 Bronze Stars, as well as other medals.  It also documents that he received shell fragment wounds in March 1953 as a result of action with enemy forces.  

In his April 2011 claim, the Veteran contended that he suffered a TBI when a mortar exploded within eight feet of his location.  During the July 2012 hearing, he testified that he was knocked unconscious twice during service.  He described an incident where a shell exploded close to his head and another incident when he was hit by shrapnel from exploding ordnance.  

During the July 2012 hearing, the Veteran's representative stated that the symptom "I want to hit on the most is the dizzy, dizzy spells how you react, your stability."  He then asked the Veteran to describe how he handles standing up.  The Veteran testified that he makes sure that he does not rise quickly unless he is close to a wall because he is unstable.  He also stated "I don't know what happened when I fall but I suppose it would be a dizzy spell."  He testified that he had done so three or four times since he had been in the building where the hearing was held.  He also testified that he suffers from headaches.  He testified that he used to have headaches very often "in the beginning."  

When asked when he first had headaches and dizzy spells, the Veteran testified that the headaches began when he first came home from service.  When asked if this was right after service, he testified "Oh once or twice, right after."  Asked if the headaches continued, he testified that the headaches did not continue to the same degree, frequency, or severity.  He explained that they tapered off and that he has them once or twice per month, but they are the same headaches.  As to dizzy spells, he testified that those are infrequent, that they are pronounced when he does have them, and that he does not know how often he has them.  When asked when he first noticed them, he testified that it was from day one.  He also testified that the dizzy spells were maybe frequent or infrequent, but that they would hit him all at once and then he would not have them for two weeks.  

In May 2011, the Board afforded the Veteran an examination that addressed whether he has a TBI or residuals of an in-service TBI.  The examiner indicated that he had reviewed the Veteran's claims file.  He noted the Veteran's report that he sustained superficial shrapnel wounds and was "knocked out" momentarily during service and that he denied any issues of confusion or disorientation.  The examiner took into consideration the Veteran's report that he was hospitalized for thirteen days during active service, that he had headaches for months until the end of 1954, and that he currently has headaches two to three times per year that last up to two hours when he takes Tylenol.  He also noted that the Veteran is presently being treated for PTSD and that the Veteran reported that his memory issue was the inability to remember names.  

As to medical history, the examiner stated that there was no history of dizziness or vertigo, seizures, balance or coordination problems, autonomic dysfunction, weakness or paralysis, mobility problems, ambulatory problems, sleep disturbance, fatigue, malaise, other cognitive symptoms, neurobehavioral change, bowel problems, speech/swallowing difficulty, decreased sense of taste or smell, endocrine dysfunction, or cranial nerve dysfunction.  As to the headaches, the examiner reiterated that the Veteran had severe headaches until the end of 1954 and currently had two to three per year lasting up to two hours.  As to pain, the examiner referred the reader to the cold injury section of the examination report and reported that the only pain besides the headaches was pain in his hands after exposure to cold.  

The examiner provided detailed neurological findings, including sensory, motor, and reflex findings.  He provided extensive lists of neurological, cognitive, and behavioral symptoms that were not present. Specifically, he stated that there were no physical findings of the following:  autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems, psychiatric manifestations, or other abnormalities. 

In a medical opinion section of the report, the examiner stated that the Veteran does not have a TBI caused or related to his military service.  He provided a rationale for that conclusion as follows:  

He may have had a TBI initially which was manifested mainly by headaches or possible (sic) the headaches were caused by his multiple shrapnel wounds.  However, he has no symptoms of a TBI now and his headaches are so infrequent now that they are less than the average person's.  His minimal cognitive symptoms are caused by his PTSD.  

Also of note is that review of the claims file discloses that the RO received a claim of entitlement to service connection for headaches from the Veteran in February 2007.  He contended that he had headaches due to a retained piece of shrapnel between his eyes.  The RO denied service connection for headaches in a May 2007 rating decision.  It mailed notice of that decision and of the Veteran's procedural and appellate rights to the Veteran and his representative in a letter that same month.  No document expressing disagreement or dissatisfaction with or a desire for appellate review of that decision was received by the RO within one year of that mailing.  No evidence relating to headaches was received by the RO within one year of that mailing.  


II.B. Service Connection - TBI - Analysis

Before addressing the merits of his claim, the Board must first address the fact that the RO had denied service connection for headaches prior to when the Veteran filed his claim in April 2011.  For other than simultaneously contested claims, which this is not, once a claim of entitlement to service connection for a disability is denied, the decision becomes final unless an appeal to the Board is initiated by the filing of a notice of disagreement within one year of the mailing of notice of the decision to the claimant.  38 U.S.C.A. § 7105(c).  Because no document that could be construed as a notice of disagreement with the May 2007 decision was received by the RO within one year of the mailing of notice of the decision and his procedural and appellate rights, the May 2007 decision is final.  Once a claim has been disallowed and the decision is final, new and material evidence is required to reopen the claim and consider it on the merits.  See 38 U.S.C.A. §§  5108, 7105(c) (West 2002).  

That May 2007 claim was one of entitlement to service connection for headaches, and the Veteran's current claim is one of entitlement to service connection for a TBI.  He has, however, contended that headaches are residual of an in-service TBI and a reasonable reading of his statements and the relevant examination report indicates that headaches are the principle manifestation that he asserts are due to an in-service TBI.  The Board has considered whether his claim is a new claim or the same claim as the one previously denied.  This is important because, if it is a new claim, then there is no requirement of new and material evidence to reopen the claim but if it is the same claim that was previously and finally denied, then new and material evidence is required to reopen the claim.  

In Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008) the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided guidance in distinguishing between new claims and previously denied and final claims.  The Federal Circuit explained that merely asserting a different theory of entitlement for the same disability does not give rise to a "new" claim.  Id. at 1336.  Neither does a misdiagnosis.  Id.  Rather, it held "claims based on distinctly and properly diagnosed diseases or injuries cannot be considered the same claim."  Id at 1335.  The Federal Circuit's analysis was based on the language of 38 U.S.C.A. § 7104(b), which refers to claims previously denied by the Board, not the RO.  However, the Board finds that there is no meaningful difference between a previous Board denial as opposed to a previous RO denial in this regard. 

Here, though, the Veteran is not claiming entitlement service connection for headaches, but rather is claiming service connection for a TBI of which he asserts headaches are but one symptom.  He has also contended that he has dizzy spells, which he believes are related to an in-service TBI, and the examiner addressed whether his cognitive symptoms were related to an in-service TBI.  Given the additional symptoms, the Board will treat this as a new claim, as has the RO.  This does not result in any prejudice to the Veteran because it relieves him of the burden of demonstrating that new and material evidence has been submitted to reopen the claim.  

The Veteran's DD 214 documentation of shell fragment wounds incurred during combat with the enemy and of the award of the Purple Heart and Combat Infantry Badge is sufficient for the Board to find that the Veteran engaged in combat with the enemy during his active service.  In the case of any veteran who has engaged in combat with the enemy during active service in a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

The Veteran's report of near proximity to two explosions during combat service, his report of loss of consciousness related to the explosions, and his report of headaches for months following such events is accepted as sufficient proof of those facts.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (explaining that 38 U.S.C.A. § 1154(b) applies not only to the in-service injurious event but also to the injury itself).  

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury . . . incurred during active duty."  Reeves, 988 F.3d at 1000.  

Service connection for a TBI must be denied in this case because the preponderance of the evidence shows that the Veteran has not had a TBI or residuals of an in-service TBI during any period of time on appeal and his reported symptoms are not related to the in-service injury.  

The Board finds that the examination report described above is evidence against the Veteran's claim and the Board affords it considerable probative weight.  As a threshold matter, the examiner had sufficient facts and data upon which to base the opinion; i.e. the examination of the Veteran and review of his medical history including interview with the Veteran, and it appears that the examiner reliably applied reliable medical principles to those facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the weight assigned by the Board derives from the examiner's well reasoned and explained analysis, or rationale, for the conclusion reached.  Id. at 304.  

It is noted that the examiner stated that there was no history of dizziness or vertigo, but during the hearing before the undersigned, the Veteran stated that he supposed that the instability he experiences when standing up would be a dizzy spell.  The examiner clearly addressed whether he had dizzy spells and noted the symptoms that the Veteran reported.  The fact that the examiner noted that the Veteran claims to have two to three headaches per year, lasting two hours, is evidence that the examiner conducted a complete interview with the Veteran regarding his symptoms.  The Board finds the report made to examiner to be more probative as to whether the Veteran suffers from dizziness or vertigo, which the examiner evidently found significant as he mentioned the lack of such symptoms, than the Veteran's testimony characterizing as dizzy spells the instability he experiences when standing up.  

Testimony from the Veteran and his spouse has been considered by the Board.  There is no evidence of record that either the Veteran or his spouse have expertise in medical matters.  Thus, they are considered laypersons rather than medical experts.  

As an initial step, the Board must determine whether evidence is competent evidence.  Evidence that is competent is considered by the trier of fact, which is the Board, who then determines its credibility, assigns it a probative weight, and weighs it along with other competent evidence; evidence that is not competent is not considered by the trier of fact, no credibility determination is made, a probative weight is not assigned, and it is not weighed along with competent evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact).  

Laypersons are competent to describe symptoms, including when the symptoms first appeared and whether the symptoms have been continuous.  One way of establishing the nexus element of a service connection claim includes evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).

To the extent that the Veteran or his spouse seeks to establish by their testimony that the Veteran has had residuals of traumatic brain injury at any time since he filed his claim, they are seeking to provide opinion evidence as to a nexus between an injury in service and his current symptoms.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

From the May 2011 VA examination report and opinion, it is clear that whether someone has a TBI or residuals of a TBI depends on the type, duration, and frequency of a number of symptoms and other conditions that have been diagnosed for that individual.  The depth of knowledge required shows that determining whether a person has a TBI or residuals of a TBI is a complex rather than a simple question.  It also appears to the Board that whether the symptoms reported by the Veteran, including headaches two or three times per year and instability on standing up, are symptoms of a traumatic brain injury as opposed to some other condition, or simply the normal occurrence of the symptom in the population, is a complex rather than simple question.  Hence, the Board concludes that only expert medical nexus opinion evidence is competent nexus opinion evidence in this regard.  For these reasons, the Board finds that the testimony of the Veteran and his spouse as to the attribution of present symptoms to loss of consciousness or other effects of an explosion during service is not competent evidence.  

For the reasons stated above, the Board concludes that the May 2011 medical opinion outweighs the evidence favorable to the Veteran's claim as to whether the Veteran has had a TBI or residuals of an in-service TBI at any time since he filed his claim of entitlement to service connection for a TBI.  Therefore, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the claimant, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where reasonable doubt arises as to the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The issues involving the ratings (or evaluations) assigned for peripheral neuropathy arise from the rating decision in which service- connection was established for those disabilities.  The other rating issues derive from claims received after the rating decision that assigned initial ratings became final.  In both instances though, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  Where ratings are assigned in this manner they are referred to as "staged ratings."  Id.  

The Court of Appeals for Veterans Claims (Veterans Court) has explained the primary difference between issues involving initial ratings and issues involving "increased ratings" as follows:  

When a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable than an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 1110.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Cf. Moore v Nicholson, 21 Vet. App. 211,216-17 (2007) (for initial disability rating, VA must consider severity of disability during period for which veteran is eligible for service connection starting on date application was filed).  While older evidence is not necessarily irrelevant, it is generally not needed to determine the effective date of an increased rating.  See Fransicso, supra.  


III. A.  Residuals of Cold Injury - Peripheral Neuropathy

Service connection for peripheral neuropathy of each hand and each foot, as secondary to cold injury, was established in the October 2011 rating decision on appeal.  Four separate 10 percent evaluations were assigned, effective from the date VA received the claim in April 2007.  

The criteria for rating cold injury residuals is found at 38 C.F.R. § 4.104, Diagnostic Code 7122 and that is the criteria that the RO has used to rate the disabilities in this case.  

A 30 percent rating is assigned for cold injury residuals consisting of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhydrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104 Diagnostic Code 7122. 

A 20 percent rating is assigned for cold injury residuals consisting of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhydrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id.  

A 10 percent rating is assigned for cold injury residuals consisting athralgia or other pain, numbness, or cold sensitivity.  Id.  

In his April 2011 claim, the Veteran stated that he had edema of his feet and pain and burning of his hands due to the cold weather he experienced during the Korean War.  He also stated that he had burning and numbness, which he referred to as peripheral neuropathy, of his hands and feet.  In that claim he referred to pain of the left hand due to shell fragment wounds and left little finger numbness due to shell fragment wounds.  

During the July 2012 hearing, the Veteran testified as to symptoms involving his hands and feet.  He expressed his belief that the symptoms were either due to shell fragment wounds during service or to exposure to cold weather during service.  Symptoms that he attributed to shell fragment wounds were difficulty holding objects with his left hand, numbness, and restricted movement occasionally.  In referring to his left hand, he testified that the symptoms were:

almost as if I get a kink because the fragmentation went into the bone, didn't break it but went into the bone and I get, what I describe as a kink, and I do this to loosen it up so I have a little bit of not necessarily restricted movement but different movement in that finger.

He stated that he did not know if it was due to a shell fragment wound, but rather, he only knew that he had this difficulty.  

As to his feet, the Veteran expressed his belief that symptoms he experienced were due to either shell fragment wounds or cold injury.  He testified that he has an unsteady walk and that he wears cold weather socks because his feet are cold, painful, and partially numb.  As to his hands, the Veteran testified that he is sensitive to cold temperatures and experiences a burning sensation when his hands are in cold water.  He testified that he has pain when opening and closing his left hand, the pain goes away when he rubs the hand, and that he has numbness and occasional restricted movement. He also testified that he is physically limited in performing tasks, such as opening jars.  In his opinion, this limitation was either due to neuropathy or cold weather injury residuals.  

During the May 2011 examination, the Veteran provided essentially the same information.  A section for history and reported symptoms specifically documented that the following were not experienced by the Veteran as to cold injured areas:  hyperhidrosis, pain, weakness, swelling, muscle cramps after use, recurrent fungal infections, history of abnormal color, breakdown or ulceration, nail abnormalities, joint stiffness or arthritis, changes in skin thickness, and sleep disturbance due to symptoms.  

Sensory examination found left and right plantar flexion normal and left and right finger jerk reflexes two plus.  The only sensory abnormality noted on examination was decreased response to light touch on the palmar left fifth digit, which the examiner attributed to a shrapnel wound and expressly not to a cold injury.  As to skin findings, there were no abnormalities, including no edema.  

The diagnosis was mild peripheral neuropathy of the hands and feet due to cold injury.  Listed under a preformatted report heading of problems associated with the diagnosis were edema of the feet and peripheral neuropathy of the hands and feet.  Under a preformatted report heading for additional comments, the examiner stated that there was no peripheral edema secondary to cold injury.  The Board finds that the entry of edema, for problems associated with the diagnosis, referred to the problems as the Veteran had reported them.  This is the interpretation that is most reasonable given the examination finding of no edema and the additional comment that there was no peripheral edema secondary to cold injury.  

Although the examination results show that the Veteran has numbness associated with his hands and feet, there are specific findings that he does not have tissue loss, nail abnormalities, color changes, hyperhydrosis, or arthritis.  The only finding of local impaired sensation was that of decreased response to light touch on the palmar left fifth digit, but that was attributed specifically to his shrapnel injury and therefore, is not a basis for assigning a higher rating based on cold injury.  

The Board has considered the criteria for neurologic disabilities found at 38 C.F.R. §§ 4.123, 4.124, and 4.124a, for neuritis, neuralgia, and paralysis.  From the evidence of record, the Veteran has no more than mild incomplete paralysis of any extremity.  Included in the May 2011 examination report are findings from a peripheral nerve examination report.  The only nerve of his upper and lower extremities found to have any abnormalities was the left ulnar nerve.  The rating for mild incomplete paralysis of the ulnar nerve is 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Hence, a higher rating could not be assigned based on such criteria.  

As to an additional rating for cold injury residuals; i.e. separate ratings under Diagnostic Code 5122 and a diagnostic code listed under 38 C.F.R. §  4.124a, regulation specifically prohibits "pyramiding" - the assignment of multiple ratings for the same manifestation of a disability by treating the manifestations as due to different diagnoses.  38 C.F.R. § 4.14.  "The "critical element" as to whether separate disability ratings are permitted is whether the symptomatology of each rating is distinct and separate."  Cullen v. Shinseki, 24 Vet. App. 74, 83 (2010) (quoting Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Under the facts of this case, "numbness" compensated under Diagnostic Code 7122 is not distinct and separate from "mild partial paralysis" as contemplated by the diagnostic codes addressing peripheral nerves found at 38 C.F.R. § 4.124a.  Therefore, separate ratings under such diagnostic codes are prohibited.  

Based on these reasons, the Board concludes that the preponderance of evidence shows that the Veteran's cold injury residuals do no approximate the criteria for schedular ratings higher than those already assigned for any period of time on appeal.  Because the preponderance of evidence is against assigning higher or additional schedular ratings for cold injuries, his appeal as to these issues must be denied.  There is no reasonable doubt to be resolved in this matter.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.B.  Shell Fragment Wounds

Service connection was granted for scars in a March 1992 rating decision, as follows:  Residuals of shell fragment wound of left hand, residuals of shell fragment wound of left lower leg, and residual so shell fragment wound of neck.  All were rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  Service connection for residuals of shell fragment wounds of the left knee, left thigh, left arm, and mid portion of the face was granted in a May 1993 rating decision, and a noncompensable rating was assigned under Diagnostic Code 7805.  In 1992 and 1993, Diagnostic Code 7805 directed the rater to rate scars on limitation of function of the part affected.  

In his claim, the Veteran stated that he has left hand pain and left little finger numbness related to shell fragment wounds sustained during service.  He also stated that he has left knee and upper arm pain due to shell fragment wounds and pain and numbness of the left side of his face and head due to shell fragment wounds.  

As noted above, during the hearing before the Board, the Veteran reported symptoms of his left hand, including pain when opening and closing it that went away when he rubbed it, numbness, occasional restricted movement, and difficulty with certain tasks such as opening a jar.  He attributed these symptoms to either cold injury or shell fragment wounds.  He also reported that he has a shell fragment remaining in his face.  When asked if the fragment caused any problems, the Veteran reported that it does not hurt, but that it sometimes itches.  He referred to the symptoms as "like a blind pimple."  

Turning to his leg, the Veteran testified that he has "some topical numbness to the touch" of the entire leg.  When asked if the numbness involved tingling or burning, the Veteran stated that this was not present at the wound site, but was present in his feet.  He also testified that he has fallen at times and attributed such falls to these symptoms.  

The May 2011 examination report includes neurological findings, and as already noted, the examiner indicated he had reviewed the Veteran's claims file.  With regard to numbness of his leg, arm, or face, the examination report includes findings of two plus reflexes on the left and right with regard to his biceps, triceps, brachioradialis, knee jerk, and ankle jerk.  Sensory examination of his right and left lower extremity and right upper extremity was normal.  The only abnormality was decreased sensation to light touch of the palmar side of the fifth digit, which the examiner stated was due to his shrapnel injury.  Motor examination results were five out of five - indicating active movement against full resistance, for left and right elbow, wrist, hip, and knee as to flexion and extension; five out of five for left and right finger flexion and abduction, thumb opposition, ankle dorsiflexion and plantar flexion, and great toe extension for the left and right sides.  Muscle tone was normal, and there was no atrophy.  Carriage and posture findings were all normal.  

In a medical history section of the examination report that addressed cold injuries, the examiner stated that there was no history of weakness, muscle cramps after use, or arthritis or stiffness of joints of any of the cold injures areas, which included the Veteran's hands.  

As to scars, the examiner noted that the Veteran reported that he had shrapnel wounds during service, that these were multiple small superficial wounds to the face, left hand, arm, thigh, and knee, and that all were explored during service and most of the shrapnel removed at that time.  

As to scars of his face, head, or neck, there were none visible.  A physical examination of his face, neck, and head was negative as to scars and any symptoms that can be associated with scars, including skin breakdown, inflammation, edema, keloid formation, or other disabling effects.  The diagnosis was shrapnel wounds to the face and neck with no visible scars present at the time of the examination.  The examiner stated that photographs were not taken and that there was no gross distortion of asymmetry of any feature or set of paired features.  As to effects of the scars, the examiner stated that there were no significant occupational effects and no effects on usual daily living activities.  

In a section of the report labeled for medical opinions, the examiner responded to a question as to whether the Veteran had pain and numbness of the left side of the face of head.  He stated that the Veteran did not have pain or numbness of the left side of his head.  He explained this conclusion as follows:  "The Veteran denies any pain or numbness in his face and head other than infrequent headaches.  He does not even have visible scars of the face and head."  

The report lists the above as scar number one.  Also listed are findings and subjective reports of the Veteran as to four other scars.  

Scar number two was described as being on the left lateral hand just distal to the ulnar styloid.  Findings were numbness of the left little finger.  A physical examination revealed a superficial scar of 0.3 cm. maximum width, with no inflammation, edema, keloid formation, or other disabling effects.  The diagnosis was a scar of left hand with residual numbness of the left little finger on the palmer side.  

Scar number three was described as being on the left upper lateral knee with no skin breakdown over the scar and no reports of pain.  The examiner noted that the Veteran denied having pain, tenderness, or numbness.  A physical examination revealed a scar of 0.5 cm. maximum width and 1.5 cm. maximum length.  It was not painful, and there were no signs of skin breakdown, inflammation, edema, keloid formation, or other disabling effects.  

Scar number four was on his left upper lateral thigh.  There was no skin breakdown and no reports of pain.  The Veteran denied having any numbness or tenderness.  A physical examination revealed a superficial scar of 0.3 cm. maximum width and 1.5 cm. maximum length, with no inflammation, edema, or keloid formation and no other disabling effects.  

Scar number 5 was a superficial scar of the left arm at the mid bicep.  The Veteran reported no pain or skin breakdown.  A physical examination found the scar to be of 0.5 cm. maximum width and 1.5 cm. maximum length.  It was not painful, there was no sign of skin breakdown, and there were no other disabling effects.  

The Board now turns to a description of the schedular rating criteria for scars and then to application of the criteria to the facts of this case.  

Scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement are assigned an 80 percent rating.  38 C.F.R. § 4.118 Diagnostic Code 7800.  

Scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement are assigned a 50 percent rating.  Id.  

Scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement are assigned a 30 percent rating.  Id.  

Scars of the head, face or neck with one characteristic of disfigurement are assigned a 10 percent rating.  Id.  

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows:  Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  Id. at Note 1.  

Scars of other than the head, face or neck that are deep and non linear are assigned a ratings based on the area or areas of the scar(s).  Where the area or areas are at least 144 sq. in. (929 sq. cm.) a 40 percent rating is assigned, for area or areas of at least 72 sq. in. (465 sq. cm.) but less than 144 sq. in. (929 sq. cm.) a 30 percent rating is assigned; for area or areas of at least 12 sq. in. (77 sq. cm.) but less than 72 sq. in. (465 sq. cm.) a 20 percent rating is assigned; for area or areas of at least 6 sq. in. (39 sq. cm.) but less than 12 sq. in. (77 sq.cm.) a 10 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Scars of other than the head, face or neck that are superficial and non linear are assigned a 10 percent rating if the area or areas of the scars is 144 sq. in. (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

Scars that are unstable or painful are assigned ratings based on the number of such scars.  For five or more unstable or painful scars a 30 percent rating is assigned; for three or four unstable or painful scars a 20 percent rating is assigned, and for one or two unstable or painful scars a 10 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Notes under Diagnostic Code 7804 explain that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar; if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars; scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  

Evaluate any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

As there are no visible scars of the Veteran's head, face, or neck, the preponderance of evidence is against a finding that his shell fragment wound residuals approximate a compensable rating under Diagnostic Code 7800.  The examination findings and the Veteran's description of the residual as similar to a pimple and his statement that the area itches, but is not painful, are evidence against a finding that the residuals result in a painful or unstable scar.  Nor does this description provide evidence that this disability approximates a rating under any other criteria via Diagnostic Code 7805 because the description is not one of a disabling effect.  For these reasons, the Board finds that the preponderance of evidence is against assigning a compensable rating based on scars of his face, head, or neck.  

The areas of all scars that were found to be less than 39 sq. cm.  Therefore, the preponderance of evidence  is against a finding that his scars approximate the criteria for a compensable rating under Diagnostic Codes 7801 or  7802.  The scars that were found on examination were found to not be unstable or painful.  Therefore, the preponderance of the evidence is against a finding that the scars of other than head, face, or neck approximate the criteria for a rating under Diagnostic Code 7804.  

The only effect of any of his scars or shell fragment wounds found on examination is the numbness of the left little finger.  Numbness is the basis for the rating of 10 percent assigned for his left hand under 38 C.F.R. § Diagnostic Code 5122.  The only criteria referring to incomplete paralysis of the little finger is that listed for the ulnar nerve.  The May 2011 examination report shows that the only neurological abnormality suffered by the Veteran is of the left ulnar nerve.  In the May 2011 examination report the examiner listed the dominant side, as per the Veteran's report, as the right side.  In other words, he is right-handed and the ratings for the minor side apply to his left hand.  See 38 C.F.R. § 4.69 (2011).  

A 50 percent rating is assigned where there is complete paralysis of the minor ulnar nerve, with the "griffin claw" deformity, due to flexor contraction of right and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).  Where there is severe, moderate, or mild incomplete paralysis of the minor ulnar nerve, a 30, 20, and 10 percent rating is assigned, respectively.  Id.  

The Veteran's description and the examination findings do not describe more than mild incomplete paralysis of the left little finger.  He is already assigned a 10 percent rating under Diagnostic Code 5122 for numbness of the left hand.  Assigning an additional rating for numbness of his left little finger, which, given the description in Diagnostic Code 5122 and Diagnostic Code 8516, are the same disability, would amount to pyramiding.  Therefore, no separate rating is warranted.  

Weighing the examination findings along with the Veteran's and his spouse's testimony, as well as the other evidence of record, leads the Board to the conclusion that residuals of the Veteran's shell fragment wounds do not approximate a criteria for a separate compensable rating.  The Board has taken into account the Veteran's testimony regarding pain in his left hand when he opens and closes the hand that goes away and when he rubs it and that he has gripping problems, such as difficulty opening jars.  The examination report, however, includes normal motor findings with no difference between the left and right fingers and notes that there was no history of cramping after use or stiffness or arthritis of joints.  Although these findings referred to cold injured areas, such areas include both hands.  Between the examination findings and the Veteran's description, the Board finds that the examination report is more probative.  This is because it was an objective examination by a medical professional who was specifically evaluating the Veteran for the given disability and therefore would have focused on what was normal or abnormal in this regard.  

Similarly, his testimony that he has numbness to touch of the entire left leg has been considered, but must be weighed along with the examination findings that found his lower extremities to be neurologically normal.  Again, the Board finds the examination report more probative for the same reasons stated in the last paragraph.  

The preponderance of evidence is against a finding that the Veteran has any muscle or orthopedic or any other residuals of shell fragment wounds other than what has already been addressed.  Hence, the criteria for muscle and orthopedic disabilities are not for application.  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims for higher schedular evaluations for residuals of shell fragment wounds for any period of time on appeal.  His appeal as to those issues must therefore be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.C.  Psychiatric Disability

Service connection for a psychiatric disability, initially determined to be posttraumatic stress disorder (PTSD), was established in a January 2007 rating decision, and a 30 percent rating was assigned.  The Veteran filed his claim for an increased rating in April 2011.  In the October 2011 rating decision on appeal, the RO first found, based on an expert finding in the May 2011 examination, that the Veteran's psychiatric disability no longer met the diagnostic criteria for PTSD and that the proper designation for his service-connected psychiatric disability was anxiety disorder.  In that decision, the RO decreased the rating for his service-connected psychiatric disability to 10 percent.  In a January 2012 rating decision, the RO then changed the rating back to 30 percent, effective since October 2006, the effective date of service connection.  

Given that the net effect of the October 2011 and January 2012 rating decisions is that the Veteran's disability rating for his service-connected psychiatric disability has been 30 percent since the effective date of service connection, the Board finds it unnecessary to address the propriety of the October 2011 reduction and will focus instead on whether a rating higher than 30 percent is warranted for any period since April 2010 (one year prior to when he filed his claim for an increase).   Significantly, both anxiety disorder and PTSD are evaluated under the same criteria, which are those found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

A 10 percent rating is warranted when the mental disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130 

A 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted when the mental disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when the mental disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126 (2011). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

That portion of the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2010). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

In his April 2011 claim, the Veteran stated only that he thinks the rating for his psychiatric disability should be at least 50 percent.  During the July 2012 hearing, his spouse testified that the Veteran has a short temper and little patience.  The Veteran testified that he has a tendency to have road rage.  He testified that, after another driver obscenely gestured at him, he followed the driver until the driver emerged from the car and presented the driver with his concealed weapon permit and informed him that he should be careful to whom he makes such gestures.  He described another incident when someone ran him off the road and he followed the car for some time.  He stated that he was ready to get violent, but did not do so.  

His spouse testified that loud noises also bother the Veteran.  The Veteran testified that the absence of noise also causes him distress describing an incident as follows:  

I'm sitting in the lounge having lunch at 3 o'clock in the morning with three other employees and the doorway was here to my right and unbeknownst to me 300 feet away a truck had pulled into the building and an employee was walking through the connecting corridor in tennis shoes and I got out of my chair and one lunge and pivoted on his right foot, had my hand around his throat and I said don't you ever sneak up on me again and we were both scared to death.  He said I wasn't sneaking.  I wasn't sneaking, He had tennis shoes on, it was just embarrassing.  

The Veteran testified that he has difficulty remembering people's names, and his spouse testified that he has difficulty paying attention.  As to social interactions, the Veteran reported that he interacts with six to eight gentlemen and that he has no problems with relationships.  The Veteran testified that at times, events, such as something that remind him of an event during service, cause him to experience depression, but that the depression is not always present.  

In response to questions from his representative and the undersigned with regard to panic, the Veteran and his spouse testified that the panic he experiences is brought on by a specific noise, such as a car backfiring.  His spouse testified that thunder does not bother him too much, but sharp noises do bother him. 

In May 2011, the Veteran underwent a psychiatric examination.  The examiner indicated that he had reviewed the claims file.  He noted that there has been no inpatient or outpatient psychiatric treatment.  The examiner documented that the Veteran wanted to discuss a number of historical incidents that he felt had significantly impacted his life.  The examiner stated that those were discussed, but that this was related to past functioning rather than present functioning.  

As to psychosocial history, the Veteran reported having a good relationship with his family, that he has a very active social life, belongs to a number of organizations, and worked as a lobbyist up until his retirement a couple of years earlier.  Listed in the report is that there was no history of suicide attempts, violence or assaultiveness, or problems with alcohol or substance use.  

Psychiatric examination results included that the Veteran was clean, neatly groomed, and appropriately dressed, and that his attitude toward the examiner was cooperative, friendly, relaxed, and attentive.  Psychomotor activity, speech, thought process, and thought content were unremarkable.  His affect was full and appropriate, his mood was described as happy and good, and his attention was intact.  He was unable to do serial sevens - making two mistakes where he subtracted six rather than seven from the previous number.  He was able to spell a word forward and backward.  Orientation was intact to person, place, and time.  He was of average intelligence, he had the insight to understand that he has a problem, and as to judgment, the examiner indicated that the Veteran understands the outcome of behavior.  He was found to not suffer from delusions, hallucinations, obsessive/ritualistic behavior, panic attacks, episodes of violence, homicidal thoughts, or suicidal thoughts.  

The examiner stated that the Veteran does have inappropriate behavior, such as some irritability, and the examiner described the incident of the Veteran following a car after the driver gestured obscenely; however, the examiner stated that the Veteran handled the situation fairly appropriately when he spoke to the man.  He also indicated that the Veteran does have sleep impairment.  He described this as the Veteran reporting seven to eight hours sleep per day, but that he has some difficulty falling asleep - in that he has to be very tired - and has difficulty shutting his mind down from thoughts of current life stressors and some thoughts of military experiences.  

Also noted was that he is able to maintain minimum personal hygiene, has no problem with activities of daily living, has fair impulse control, and that his remote, recent, and immediate memory are normal.  

The examiner then detailed the PTSD specific symptoms.  This did not add anything significant to what is already listed above, but the examiner did make the medical finding that the Veteran does not meet the criteria for PTSD.  He diagnosed him with anxiety disorder explaining that his current anxiety disorder is a continuation of the disorder previously diagnosed as PTSD.  The examiner assigned a GAF score of 65 explaining that the Veteran has mild and transient symptoms and functional impairment and that he remains employable from a mental health perspective.  

The examiner also addressed the effects of the Veteran's psychiatric disability on occupational and social functioning.  These are findings that address each of the steps in the schedular criteria.  All findings were negative other than the affirmative response to whether signs and symptoms of his psychiatric disability are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  This finding corresponds to the statement in the rating criteria for a 10 percent rating.  Similarly, the examiner's negative responses to the other sentences in the report addressing occupational and social functioning are findings unfavorable to assigning a rating higher than 10 percent.  

From this evidence, the Board concludes that the Veteran's service-connected psychiatric disability does not approximate the criteria for a rating higher than the 30 percent already assigned for any period of time on appeal.  The Veteran has never been found to have speech deficits, panic attacks, difficulty in understanding complex commands, or any difficulty in establishing effective work and social relations.  He has described a full social life without impairment, and while he is retired from his profession as a lobbyist, there is no evidence of any occupational impairment.  

As to his reports of memory problems, these appear limited to forgetting people's names, and the examiner found all aspects of his memory were normal.  Given this evidence, the Board finds that he does not have long or short term memory impairment, but rather that his difficulty in remembering names is consistent with the criteria listed for the 30 percent rating.  Similarly, his description of transient depression when reminded of in-service events is consistent with the description of mood effects listed for the 30 percent rating, but does not approximate the criteria for a higher rating.  From the examiner's description of his insight and judgment, the Board concludes that he has no impairment in those areas.  The Veteran's testimony, and that of his spouse, regarding panic when confronted with loud noises does not give rise to a finding that he has panic attacks more than once per week.  

The Board has considered the testimony and examination report as to the Veteran's temper.  It is noted that the examiner stated that the Veteran did not have a history of assaultiveness and that the Veteran, in the July 2012 hearing, testified that he had his hand around another person's throat when he thought the person was sneaking up on him.  Although this incident may be considered technically an assault, the Veteran's description of the incident is such that the Board finds that it does not approximate the example criterion for a 70 percent rating of impaired impulse control (such as unprovoked irritability with periods of violence).  It was apparently one isolated incident and could not be construed as showing periods of violence.  It also was not a description of unprovoked irritability, but rather of an event where the Veteran was startled by someone who approached him at 3 o'clock in the morning.  

It is recognized that the symptoms listed in the schedule are representative and not exhaustive.  However, the overall picture of the Veteran's psychiatric disability does not approximate the criteria for a schedular rating higher than 30 percent, either as to the representative symptoms or any other symptoms or for any time on appeal.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.D.  Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The "steps" referred to in Thun "are, in fact, elements that must be established before an extraschedular rating can be awarded and that they are reviewable by the Board."  Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  

In this case, all symptoms and the level of disability resulting from the Veteran's shell fragment wounds, cold injuries, peripheral neuropathy, and psychiatric disorders are contemplated by the schedular criteria.  

The Veteran's psychiatric disability essentially results in some occasional transient depression, panic responses to noise less than once per week, a short temper without periods of violence, and some sleep problems.  These are all contemplated by the general formula for rating mental conditions.  That formula provides for ratings higher than 30 percent for more severe symptoms than those shown by the evidence of record.  

His peripheral neuropathy, including due to cold injuries, is numbness, which along with his other reported symptoms of pain and cold sensitivity, are addressed by the diagnostic code under which the rating has been assigned.  There are schedular ratings for greater levels of numbness (analogous to complete paralysis) and additional symptoms that the Veteran does not have.  Thus, the schedular criteria contemplate all of the symptoms and the level of disability suffered by the Veteran in this regard.  

The residuals of shell fragment wounds are limited to scars and numbness of his little finger.  The schedular criteria accounts for scars, including larger scars, disfigurement from scars, and painful and unstable scars, which are all manifestations that are not present in this case.  Numbness of the little finger and more severe neurological and skin symptoms than numbness as described in the claims file is accounted for by the schedular criteria.  

Based on the foregoing, the Board finds that the first element of the Thun test is not satisfied in this case.  There is also no showing of any related factors similar in degree or kind to those listed under 38 C.F.R. § 3.321.  For these reasons, the Board declines to remand any of these issues for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.


ORDER

Service connection for TBI is denied.  

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right hand secondary to cold injury is denied.  

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left hand secondary to cold injury is denied.  

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right foot secondary to cold injury is denied.  

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left foot secondary to cold injury is denied.  

An initial compensable evaluation for residuals of a shell fragment wound of the left hand is denied.  

An initial compensable evaluation for residuals of shell fragment wounds of the left knee, left thigh, left arm, and mid portion of face is denied.  

An initial compensable evaluation for residuals of a shell fragment wound of the neck is denied.  

An initial evaluation in excess of 30 percent for anxiety disorder is denied.  


REMAND

During the July 2012 hearing before the Board, the Veteran testified that the most recent examination for his hearing loss took place one month earlier.  He also testified that at one point he came to a VA medical facility to obtain a hearing aid.  There are no records of treatment or examination of the Veteran's hearing from 2012.  As the Veteran's testimony indicates the likelihood of relevant medical evidence not associated with the claims file, a remand is necessary so that VA can meet its duty to assist the Veteran by obtaining the records he has identified and associating them with the claims file.  Because he did not explicitly state that the examination took place at a VA facility, the RO/AMC should obtain any records of treatment or examination related to his hearing from the VA Medical Center in Huntington, West Virginia, send a letter to the Veteran asking him to identify any VA or non-VA facilities at which he has had treatment or examination with regard to his hearing, and assist him in obtaining any identified records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1.  Send a letter to the Veteran requesting that he identify any VA or non-VA facilities at which he has had treatment for or examination of his hearing and provide VA with the necessary authorization to release such records to VA.  

2.  Then, assist the Veteran in obtaining any such identified records.  Regardless of his response, obtain all records of treatment for or examination of the Veteran's hearing at the VA Medical Center in Huntington, West Virginia.  Associate all obtained records with the claims file.  If any records identified by the Veteran are not obtained, obtain negative replies, associate such replies with the claims file, and send the Veteran a letter providing him with the notice required by 38 C.F.R. § 3.159(e); this must include the following information: (i) The identity of the records that VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain, and (iv) notice that the Veteran is ultimately responsible for providing the evidence.  

3.  After completing the above actions and any other development indicated by any response from the Veteran or any additional evidence obtained relevant to his claim that is the subject of this Remand, readjudicate the claim of entitlement to a compensable evaluation for left ear hearing loss. If the benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


